Citation Nr: 0934044	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with sciatica, currently evaluated as 20 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arteriosclerotic cardiovascular disease with myocardial 
infarction and if so, whether entitlement to service 
connection for arteriosclerotic cardiovascular disease with 
myocardial infarction is warranted. 

3.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to March 
1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The February 2004 rating decision 
continued the denial of entitlement to service connection for 
arteriosclerotic cardiovascular disease with myocardial 
infarction.  The April 2007 rating decision granted an 
increased rating to 20 percent for lumbosacral strain with 
degenerative changes and denied entitlement to service 
connection for basal cell carcinoma. 


FINDINGS OF FACT

1. The service-connected lumbosacral strain with sciatica is 
manifested by sharp pain, stiffness, weakness, radiating pain 
from the Veteran's lower back to his left leg, forward 
flexion to 45 degrees with limitation to 35 degrees upon 
flare-ups, extension to 5 degrees, bilateral lateral flexion 
to 15 degrees, bilateral rotation to 10 degrees and use of a 
cane and back brace.  There is no evidence of ankylosis.  

2.  There is a neurological abnormality involving the lumbar 
spine with tingling and numbness of the left lower extremity.

3.  Service connection for arteriosclerotic cardiovascular 
disease with myocardial infarction was denied in a March 1988 
rating decision.  The Veteran was notified of this decision 
and he did not file an appeal.  The Veteran filed a new claim 
in June 2003.

4.  Evidence received since the March 1988 RO decision is not 
cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for arteriosclerotic cardiovascular 
disease with myocardial infarction.

5.  There is no competent medical evidence of a nexus between 
the Veteran's basal cell carcinoma and service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain with sciatica have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 
5237 (2008). 

2.  The criteria for a separate rating for radiculopathy of 
the left lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 8520 (2008).

3.  New and material evidence having not been received since 
the RO's March 1988 decision, which denied a claim of 
entitlement to service connection for arteriosclerotic 
cardiovascular disease with myocardial infarction, the claim 
for service connection for arteriosclerotic cardiovascular 
disease with myocardial infarction is not reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.1103 (2008).

4.  Basal cell carcinoma, was not incurred in, or aggravated 
by, active military service nor may in service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis 

The Veteran asserts that his lumbosacral strain with sciatic 
radiculopathy has worsened and that his current 20 percent 
rating is not representative of his disability.  The Veteran 
is currently rated at 20 percent under Diagnostic Code 5237.

The Veteran filed his claim for an increased rating in 
February 2007.  At a hearing before the undersigned the 
Veteran asserted that he now wears a back brace and has 
numbness in his lower left leg.  

The Veteran received a VA examination in March 2007.  The 
examiner noted functional impairment resulting in a moderate 
impact.  The Veteran's range of motion was forward flexion to 
70 degrees, extension to 10 degrees, right lateral flexion to 
20 degrees, left lateral flexion to 15 degrees, and bilateral 
rotation to 10 degrees.  The examiner reported that with 
flare-ups there was 50 percent less range of motion of the 
lumbosacral spine.  The Veteran reported a lack of endurance 
and chronic fatigue.  The Veteran reported using a back brace 
but no walker.  The examiner noted a neurological abnormality 
involving the lumbar spine with tingling and numbness of the 
left lower extremity.  Neurological examination of the left 
lower extremity revealed deep tendon reflexes to be brisk in 
the left lower extremity. The Veteran exhibited an abnormal 
gait due to recurrent low back pain and sciatic radiculopathy 
involving the left lower extremity.   

The Veteran received a general VA examination in February 
2008.  The examiner indicated that the Veteran's lumbosacral 
spine disability is manifested by sharp pain, stiffness, 
weakness and severe radiating pain from the Veteran's lower 
back to his left leg with a burning sensation in his lateral 
aspect and noted severe functional impairment due to acute 
flare-ups.  The examiner also noted numbness in the Veteran's 
lower left leg.  The Veteran's range of motion was forward 
flexion to 45 degrees with limitation to 35 degrees upon 
flare-ups, extension to 5 degrees, bilateral lateral flexion 
to 15 degrees and bilateral rotation to 15 degrees.  The 
Veteran reported using a cane to help himself ambulate and 
reported decreased sensation in his leg.  The examiner also 
noted that the lumbosacral disability would have a severe 
effect on physical employment and a mild to moderate effect 
on sedentary employment.  The examiner reported no loss of 
bladder or bowel control and no further limitation of motion 
upon repetitive movement.  

The Veteran is currently rated under Diagnostic Code 5237.  
Under Diagnostic Code 5237, in relevant part, a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for when either forward flexion of 
the thoracolumbar spine is 30 degrees or less, or when there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2008).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

In this case, there is no credible evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the spine.  In fact, even when flare-
ups are present, the Veteran's forward flexion is not limited 
to 30 degrees or less.  It is limited to no less than 35 
degrees.  See VA examination reports dated in March 2007 and 
in February 2008.  Therefore, a higher rating under 
Diagnostic Code 5237's general rating formula is not 
warranted.

The Board also notes that pain has been demonstrated with 
range of motion testing of the lumbar spine.  The Veteran has 
also complained of a lack of endurance and chronic fatigue.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204 -07 (1996).  However, the evidence of record is 
negative for any objective showing of significant increased 
functional impairment due to those reports of pain, weakness 
and fatigue other than that contemplated by the current 
rating.  The February 2008 examiner expressed additional 
functional impairment in terms of degrees.  Nonetheless, the 
Veteran's range of motion findings are still adequately 
compensated by the assigned 20 percent rating.  Even with the 
Veteran's subjective complaints and objective findings, there 
is no evidence of record suggesting that his symptoms more 
nearly approximate flexion limited to 30 degrees or less.  
Again, when considering the Veteran's symptoms, the examiners 
indicated that limitation of flexion was no less than 35 
degrees.  The Board does not dispute the Veteran's contention 
that his back disability has caused him to alter his 
lifestyle and has restricted his activities.  However, under 
Deluca, pain must cause additional restricted range of motion 
so as to warrant the assignment of a higher rating.  The 
records do not support this finding.

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether an increased evaluation 
can be assigned.  However, the medical evidence of record is 
negative for any findings indicating ankylosis, spinal 
fusion, or incapacitating episodes.  Therefore, a disability 
evaluation under Diagnostic Codes 5235-5243 would not yield a 
higher rating.  See 38 C.F.R. § 4.71a.

Specifically, Diagnostic Code 5243 offers a rating based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), 
while the record does reflect continued complaints of 
radiating low back pain, these complaints have not been shown 
to require that the Veteran remain in bed, prescribed or 
otherwise, for any period approaching a total duration of at 
least four weeks but less than six weeks during the past 12 
months to justify a rating higher than 20 percent.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's lumbar spine disability.  The RO has already rated 
the Veteran as 20 percent disabling for hypoplasia of the 
right leg due to residuals of polio.  There is no evidence of 
record that the Veteran's right leg has worsened due to his 
lumbosacral disability.  See VA examination report dated in 
February 2008.  

There is also no medical evidence of record showing any 
associated bowel or bladder impairment.  

With regard to the Veteran's left leg however, the evidence 
of record supports a separate evaluation for radiculopathy.  
The record shows that the Veteran has left lower extremity 
radiculopathy with decreased touch and pinprick sensation.  
As such, the Board finds that a separate 10 percent rating 
for radiculopathy of the left lower extremity and no higher 
is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The Veteran's has experienced numbness and tingling in the 
left leg.  Because there is no evidence of moderate 
impairment, a rating in excess of 10 percent for the left 
lower extremity is not warranted.  

The Board has considered staged ratings under Hart and notes 
that throughout the period on appeal the Veteran's 
lumbosacral strain has been appropriately rated as twenty 
percent.   

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record is void of any evidence 
suggesting exceptional impairment due to the lumbosacral 
spine disability beyond that contemplated by the ratings 
schedule.  There is no indication that the Veteran has been 
hospitalized on a frequent basis for treatment of his 
lumbosacral spine disability.  Further, although the examiner 
in 2008 notes that the Veteran's disability has a severe 
effect on physical employment and a mild to moderate effect 
on sedentary employment, there is no evidence that the 
Veteran's disability causes marked interference with 
employment so as to render the schedular criteria 
inappropriate.  The regular schedular standards contemplate 
the symptoms shown.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).




II.  New and Material Evidence 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

In a December 1987 rating decision, the RO denied the claim 
for entitlement to service connection for arteriosclerotic 
cardiovascular disease with myocardial infarction on the 
basis that there was no evidence of treatment for or 
diagnosis of cardiovascular disease in service.  38 U.S.C.A. 
§§ 1110, 1131.  In the March 1988 rating decision, the RO 
denied the claim of entitlement to service connection for 
arteriosclerotic cardiovascular disease with myocardial 
infarction on the basis that there was no new and material 
evidence.  38 U.S.C.A. § 5108. 

The relevant evidence of record at the time of the decision 
consisted of the Veteran's service treatment records for the 
period of 1954 to 1976 (including the September 1976 
examination documenting chest pain), a VA examination dated 
in May 1977, medical records dated in January 1987 reporting 
chest pain, and William Beaumont Medical Center records from 
February 1987 to July 1987.  The Veteran was notified of the 
decision in April 1988.  He did not file an appeal however, 
and the March 1988 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In June 2003, the Veteran submitted a new claim for a heart 
disability as secondary to a cholesterol disorder.  While the 
Veteran asserted his new claim for service connection on a 
secondary basis, a service connection claim includes all 
theories under which service connection may be granted.  See 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (a new etiological theory does 
not constitute a new claim).  The Veteran's alternative 
theory of service connection was encompassed within his 
original claim.  Roebuck v. Nicholson, 20 Vet. App. 307 
(2006).  Therefore, in order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The evidence submitted since the March 1988 rating decision 
includes El Paso VA Health Care Center records dated from 
January 2002 to February 2007, William Beaumont Army Medical 
Center lab reports dated from December 2004 to April 2005, El 
Paso Cardiology Associates records from October 2003 and 
April 2003, Sierra Medical Center laboratory and patient 
diagnostic reports dated in October 2002, Sierra Medical 
Center operation report dated in October 2002 and a statement 
from Dr. D.C.G. received in June 2003, Phoenix Health Care 
Center records from June 2008 to January 2009, a February 
2008 VA examination and a copy of the Board's hearing 
transcript dated in May 2009.  

The Board finds that the evidence received since the March 
1988 rating decision is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  However, the evidence is 
not material as the new evidence provides no additional 
evidence with which to substantiate the claim.  See generally 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  In current 
medical records, the examiners note cardiovascular disease 
but do not provide an opinion as to the etiology of the 
Veteran's disability.  The medical evidence also does not 
show that the Veteran incurred cardiovascular disease within 
one year of his separation from service.  There is no 
evidence of a link between a cardiovascular disability and 
service and there is no evidence of heart disability as 
secondary to any service-connected disability.  There is no 
material evidence with which to reopen the Veteran's claim.  

As there is no new and material evidence, the Board lacks 
jurisdiction to review the merits of this previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

III.  Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
malignant tumor (skin cancer) manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Analysis 

The Veteran asserts that he is entitled to service connection 
for basal cell carcinoma, due to sun exposure while in 
service.  At a hearing before the undersigned, the Veteran 
testified that he did not have significant sun exposure after 
his separation from service.  A current diagnosis of basal 
cell carcinoma is of record in VA treatment records dated in 
2008. 

A review of the Veteran's service treatment records from July 
1954 shows that the Veteran entered service without any 
problems or diagnoses of a skin condition.  Reenlistment 
records dated in August 1971, show that the Veteran was in 
good health and had no complaints or concerns.  There were no 
complaints regarding a skin condition through out his 
treatment records, ending with his retirement examination in 
September 1976. 

The first record of basal cell carcinoma is in June 1982, 
when the Veteran presented with a papule on his nose.  A 
portion of the skin was excised and the diagnosis was given.  
The records showed a six to 12 month history of a non-healing 
nasal tip.  As there is no evidence of basal cell carcinoma 
within a year of the Veteran's separation from service, the 
presumptive regulations are not for application, and the 
Veteran's cancer cannot be presumed to have begun in service.  

The file contains two medical opinions regarding the 
Veteran's disability.  The first is a letter from Dr. R.V. 
dated in August 2006.  The doctor stated that he has treated 
the Veteran for skin cancers and pre-cancers for the past two 
years and that "these cancers and pre-cancers are probably 
related to his sun exposure during his military service 
during the 1960's and 1970's."  The letter also contained 
pictures of several lesions on the Veteran's face. 

The Veteran received a VA examination in December 2006 and 
the examiner conducted a review of the Veteran's case file.  
The examiner provided a diagnosis of basal cell carcinoma and 
noted that the Veteran first received an excision for a 
malignant neoplasm in the 1980's.  The examiner also noted a 
diagnosis of basal cell carcinoma in March 2005 and 2006.  
The examiner provided research regarding basal cell carcinoma 
and stated that childhood sun exposure appears to be more 
significant than exposure during adult life.  The examiner 
noted the positive nexus statement from Dr. R.V. and after 
reviewing all the evidence concluded that basal cell 
carcinoma is less likely than not caused by or a result of 
sun exposure in service.  

The Board finds the December 2006 VA examiner's opinion to be 
the most probative medical evidence regarding this matter, as 
it was based on a thorough review of the claims file and a 
thorough examination.  In addition, the examination provides 
detailed rationale and supporting medical research for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334, 
340 (1998), aff'd, 188 F. 3d 1335 (Fed. Cir. 1999; Owens v. 
Brown, 7 Vet. App. 429 (1995); see Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  While Dr. R.V. stated that the Veteran's 
cancer is probably related to his sun exposure during 
service, he provided no rationale for his opinion.  
Therefore, the opinion appears to be based on speculation, 
which cannot be probative.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It is also noted that the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of the Veteran's 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-473 
(1993).  The most probative value of an opinion comes from 
its reasoning and supporting evidence and information.  In 
this case, the December 2006 VA examiner's opinion meets 
these criteria.

With respect to the articles and treatises submitted by the 
Veteran, medical articles or treatises can provide important 
support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical articles and testimony submitted by the 
Veteran were not accompanied by the opinion of any medical 
expert linking his basal cell carcinoma with his service.  
Thus, the medical articles and treatises submitted by the 
Veteran are insufficient to establish the required medical 
nexus opinion for causation.

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran 
is competent to describe the symptoms he experiences, he is 
not competent to diagnose the etiology of his current 
disability.  Thus, the Veteran's statements are of little or 
no probative value.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in July 2003 for arteriosclerotic cardiovascular disease with 
myocardial infarction, July 2006 for basal cell carcinoma and 
February 2007 for lumbosacral strain.  As to informing the 
Veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf, VA informed him it had a duty to obtain 
any records held by any federal agency.  It also informed him 
that, on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The letters 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  He was 
told to submit any medical records or evidence in his 
possession that pertained to the claims.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
An April 2009 letter contained this notice, stating what is 
necessary to establish a claim for service connection and 
informed the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  

While Dingess notice was sent after the February 2004 rating 
decision, the Veteran is not prejudiced.  The Veteran has had 
a meaningful opportunity to participate effectively in the 
re-adjudication of his claim of entitlement to service 
connection for arteriosclerotic cardiovascular disease in 
March 2007.  Additionally, service connection has been 
denied, thereby rendering any downstream questions moot.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in September 2008.  
Notwithstanding the belated Vazquez notice, the Veteran has 
not been prejudiced.  He has had ample opportunity to 
meaningfully participate in the processing of his claim.  
Additionally, the RO readjudicated his claims in February 
2009 and May 2009. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  The Veteran also received VA examinations in 
connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating or lumbosacral strain with 
sciatica, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a separate 10 percent rating for radiculopathy 
of the left lower extremity is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

New and material evidence having not been received, the claim 
of entitlement to service connection for arteriosclerotic 
cardiovascular disease with myocardial infarction is final 
and is not reopened.  The appeal is denied.

Entitlement to service connection for basal cell carcinoma is 
denied.  



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


